Title: To James Madison from Thomas Newton, 9 March 1816
From: Newton, Thomas
To: Madison, James


                    
                        
                            Washington
                            March 9, 1816
                        
                    
                    I take the liberty of mentioning a gentleman every way qualified to be one of the Commissioners for ascertaining and fixing the boundary line between the United States and the British possessions in Canada. The gentleman I allude to is Isaac Briggs. This gentleman is well known to you and Mr. Jefferson. I know that Mr. Jefferson possesses the highest confidence in his honesty, and that he also considers Mr. Briggs a man of abilities. His knowledge and skill in mathematics and astronomy eminently qualify him for an office of so much importance. I shall add no more.
                    This letter is written with great diffidence. It is a spontaneous act. I persuade myself you will see nothing in it exhibiting a want of respect towards you. I flatter myself your liberality of sentiment will not permit you to discern in this letter any departure from it. I remain, with sentiments of great esteem and respect, Your Obt. Servt.
                    
                        (Signed) Tho: Newton.
                    
                